Citation Nr: 0524192	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1999 for a total schedular evaluation for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Peter D. Mudry, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to 
December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 2002 and 2003 rating decisions by the 
White River Junction, Vermont, Regional Office (RO), which 
ultimately assigned December 22, 1999 as the effective date 
of a schedular 100 percent evaluation for paranoid 
schizophrenia (after said rating decision increased that 
evaluation from a previously rated 70 percent).  

Appellant's Canadian attorney is representing him only 
insofar as the earlier effective date appellate issue is 
concerned.  


FINDINGS OF FACT

1.  Canadian psychiatric medical records document appellant's 
forensic psychiatric hospitalization since April 23, 1996, 
after a Canadian court determined that he was not criminally 
responsible by reason of insanity for the murder of his 
mother and his daughter.

2.  A September 1997 rating decision confirmed a 70 percent 
evaluation for paranoid schizophrenia.  Although appellant 
and his accredited service organization representative were 
timely notified of that determination the following month, 
neither expressed timely disagreement with that rating 
decision.  

3.  Appellant's Canadian attorney reopened a claim for an 
increased rating for the service-connected psychiatric 
disability on December 22, 1999.  

4.  A March 2003 rating decision ultimately increased an 
evaluation for paranoid schizophrenia from 70 percent to a 
schedular 100 percent, effective December 22, 1999.  

5.  Based on a Canadian forensic psychiatrist's 2002 and 2003 
medical opinions, it is factually ascertainable that the 
appellant's service-connected psychiatric disability was more 
nearly totally disabling as of December 22, 1998, within the 
one-year period prior to the December 22, 1999 date of 
reopened claim.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
effective date of December 22, 1998, but no earlier, for a 
total schedular evaluation for paranoid schizophrenia have 
been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 1991-2002); 
38 C.F.R. §§ 3.155, 3.400(o)(2) (1997-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue, particularly in light of 
the partial allowance by the Board's decision herein.  
Significantly, the appellant through his attorney has limited 
the appeal and only requests an earlier effective date back 
to April 23, 1996, date of appellant's forensic psychiatric 
hospitalization in question.  The evidentiary record includes 
numerous Canadian psychiatric hospitalization records dated 
during the relevant period on and subsequent to April 23, 
1996; pertinent written documents and rating decisions 
involving the appellate issue; and a Canadian forensic 
psychiatrist's medical opinions rendered in 2002 and 2003 as 
to whether appellant's psychiatric disability was totally 
disabling during the relevant period in question.  The Board 
finds that the appellant through his attorney was 
knowledgeable regarding the requirements for an earlier 
effective date for increased rating benefits.  See, in 
particular, a September 2003 Statement of the Case, which set 
out the applicable law and principles as to effective dates 
for increased rating benefits; and discussed the evidentiary 
record and the reasons for the adverse rating decision.  
Also, that Statement of the Case included the provisions of 
38 C.F.R. § 3.159 (2004), pertaining to the VCAA and its 
applicability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's earlier effective date 
claim in question was rendered without a pre-adjudication 
VCAA notice.  Although a November 2001 VCAA notice was issued 
on a total rating based on individual unemployability claim, 
a VCAA notice was not issued on a subsequent issue involving 
entitlement to an effective date earlier than December 22, 
1999 for a total schedular evaluation for paranoid 
schizophrenia, appellant's only service-connected disability.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  Additionally, VA's General Counsel 
recently held that no VCAA notice was required for 
"downstream" issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  In any event, appellant 
through his attorney has had an opportunity to submit medical 
records and other documents on said earlier effective date 
appellate issue.  Inasmuch as the appeal has been limited to 
a specific time period and the case largely depends on 
application of earlier effective date law, the focus of 
evidentiary development appears rather narrow.  It does not 
appear that appellant through his attorney has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issue in question.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, it is concluded that appellant through his attorney had 
sufficient notice of the type of information and evidence 
needed to support said earlier effective date claim.  It does 
not appear that there are any other relevant medical records 
that exist and should be obtained prior to deciding this 
case.  The Board concludes it may proceed as all evidence has 
been received without regard to specific notice as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the duty to 
assist as contemplated by applicable provisions, including 
the VCAA to the extent it may apply, has been satisfied with 
respect to the issue on appeal, particularly in light of the 
partial allowance of the issue by the Board in its decision 
herein.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  

It is contended, in essence, that the effective date for a 
psychiatric disability total schedular evaluation award 
should be back to April 23, 1996, date of appellant's 
forensic psychiatric hospitalization in question, on the 
grounds that it was factually ascertainable as of that date 
that his psychiatric disability resulted in total social and 
industrial inadaptability.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Canadian psychiatric medical records document appellant's 
forensic psychiatric hospitalization since April 23, 1996, 
after a Canadian court determined that he was not criminally 
responsible by reason of insanity for the murder of his 
mother and his daughter.

A September 1997 rating decision confirmed a 70 percent 
evaluation for paranoid schizophrenia.  Although appellant 
and his accredited service organization representative were 
timely notified of that determination the following month, 
neither expressed timely disagreement with that rating 
decision.  

The provisions of 38 U.S.C.A. § 7105 (West 1991-2002) and 38 
C.F.R. § 20.201 (1997-2004), in pertinent part, define a 
notice of disagreement as "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction...."  
The provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.302(a) (1997-2004), in pertinent part, state that "a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final."  The Notice of 
Disagreement...may be filed by the appellant, or by his 
representative, if a proper Power of Attorney or declaration 
of representation, as applicable, is on the record or 
accompanies such Notice of Disagreement....  38 C.F.R. § 20.301 
(1997-2004).

If an appeal is not filed by a person listed in 38 C.F.R. 
§ 20.301(a) and the claimant is rated incompetent by VA or 
has a physical, mental, or legal disability which prevents 
the filing of an appeal on his or her own behalf, a Notice of 
Disagreement...may be filed by a fiduciary appointed to manage 
the claimant's affairs by VA or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b).  

Appellant and his attorney contend, however, that appellant 
was essentially too psychiatrically impaired to timely appeal 
that September 1997 rating decision.  However, even assuming 
that appellant was too psychiatrically impaired to timely 
appeal that September 1997 rating decision, it has not been 
contended nor shown that appellant's accredited service 
organization representative was unable to express timely 
disagreement with that September 1997 rating decision on 
appellant's behalf.  It is reiterated that notice of that 
rating decision was mailed to both appellant and said 
representative the following month.  

In Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that the language of 38 C.F.R. 
§ 20.201 properly implemented 38 U.S.C. § 7105, and that 
assuming that the claimant desired appellate review, the 
requirement of § 20.201 was not an onerous task.  

In short, the Board is unaware of any legal provision for 
tolling the time period for filing a Notice of Disagreement 
based on an allegation of psychiatric impairment during the 
portion of the time period provided by law for such purpose.  
Although it was asserted in a March 2004 Substantive Appeal 
that 38 C.F.R. § 3.400(b) warrants an allowance of an April 
23, 1996 earlier effective date, because appellant's total 
mental disability prevented him from filing a claim, that 
regulatory provision applies only to disability pension 
claims, not the instant disability compensation claim on 
appeal.  

In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1997-2004).  In Corry v. Derwinski, 3 Vet. 
App. 231 (1992), the Court held that there is no legal 
entitlement to an extension of time.  Rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of the 
VA Secretary.  In the instant case, an extension of the time 
limit for filing a Notice of Disagreement with that September 
1997 rating decision was never filed.  Alternatively, even 
assuming that the arguments advanced may liberally be 
construed as a recent request for such an extension, good 
cause has not been shown as to why the required action could 
not have been taken during the original time period.  In 
particular, good cause has not been shown as to why the 
required action could not have been taken during the original 
time period by appellant's accredited service organization 
representative, who received timely notice of that rating 
decision and did not express disagreement therewith or even 
request an extension of the time limit.

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998) (en 
banc), the Federal Circuit held that equitable tolling was 
appropriate when a veteran was misled or induced by VA into 
allowing a filing deadline to pass.  See also Tavares v. 
Principi, 18 Vet. App. 131, 138 (2004).  However, in the 
instant case, it has neither been shown nor contended that VA 
was responsible for the failure to file a timely Notice of 
Disagreement with said September 1997 rating decision.  Thus, 
the Board finds that the evidentiary record does not indicate 
any basis for applying any judicially-created equitable 
tolling doctrine that would render the September 1997 rating 
decision nonfinal.  In short, despite the fact that appellant 
was psychiatrically impaired, the law does not exclude him 
from the requirement that in order to appeal an adverse 
rating decision, a timely Notice of Disagreement must be 
filed by him or on his behalf.  

Since VA did not receive a timely Notice of Disagreement with 
said September 1997 adverse rating decision, that rating 
decision is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991-2002); 38 C.F.R. §§ 3.156(a), 20.1103 (1997-2004).  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  No appropriate 
collateral attack with respect to said rating decision has 
been made.  Thus, an earlier effective date for a psychiatric 
disability total schedular rating may not be premised on the 
evidence of record at the time of that September 1997 rating 
decision.

The provisions of 38 C.F.R. § 3.155(a) state, in pertinent 
part:  "Informal claims.  (a) Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  In a 
December 7, 1999 written statement received by the VA on 
December 22, 1999, an attorney requested that appellant be 
eligible for 100 percent VA disability benefits.  Although 
apparently the RO initially questioned whether that attorney 
was a valid representative of the appellant, the RO later 
conceded this point and concluded that this statement 
received by VA on December 22, 1999 constituted a reopened 
claim for an increased rating for a psychiatric disability.  

In the event it was factually ascertainable that the 
appellant's service-connected psychiatric disability had 
increased in severity to the extent it was more nearly 
totally disabling within the one-year period prior to VA's 
December 22, 1999 receipt of reopened claim, an earlier 
effective date may be warranted under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Thus, the relevant 
period in question is the one-year period between December 
22, 1998 and December 22, 1999.

Evidence received subsequent to said September 1997 rating 
decision includes medical statements dated in 2002 and 2003, 
wherein a Canadian forensic psychiatrist opined that 
appellant was totally psychiatrically disabled during the 
period from 1996 to 1999.  Since there are no actual non-VA 
or VA clinical treatment records or examination reports 
pertaining to appellant's psychiatric disability dated during 
the relevant period between said unappealed final September 
1997 rating decision and the December 22, 1999 date of 
reopened claim, there would not be an "informal" claim to 
reopen based on non-VA or VA treatment records earlier than 
December 22, 1999.  See 38 C.F.R. § 3.157(b) (1997-2004).  
However, with resolution of all reasonable doubt in 
appellant's favor, it is the Board's conclusion that based on 
said Canadian forensic psychiatrist's 2002 and 2003 medical 
opinions, it was factually ascertainable that the appellant's 
service-connected psychiatric disability was more nearly 
totally disabling as of December 22, 1998, within the one-
year period prior to the December 22, 1999 date of reopened 
claim.  Since under the applicable laws and regulations 
governing assignment of effective dates for an increased 
rating, the effective date shall be no earlier than one year 
prior to receipt of claim, and December 22, 1999 was the date 
of receipt of appellant's reopened claim, an effective date 
earlier than December 22, 1998 (one year prior to date of 
reopened claim) would not be warranted.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of December 22, 1998, but no earlier, for a 
total schedular evaluation for paranoid schizophrenia is 
granted, subject to the applicable regulations governing 
payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


